DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-13 directed to an invention non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a method for bonding a chip to a substrate by a heat bonding material disposed there between as recited by claim 1, particularly pre-heating, in accordance with a glass transition temperature of the substrate, at least the substrate from an initial temperature to an elevated temperature remaining below the glass transition temperature of the substrate; applying, using a flash lamp after the pre-heating the substrate to the elevated temperature, a light pulse to the chip to cause a momentary increase to a temperature of the chip to a pulsed peak temperature; wherein the momentary increase to a temperature of the chip to the pulsed peak temperature causes a conducted heat flow from the chip to the heat bonding material; wherein, as a result of the combined pre-heating and pulsed heating of the substrate, the substrate momentarily reaches a temperature above the glass transition temperature of the substrate for a period of time, and wherein the period of time is less than 100 ms, and wherein, during the preheating, the substrate is raised to the elevated temperature that is in a range of 0.5 to 30 % degrees Celsius smaller than the glass transition temperature of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735